        CASE 0:13-cv-03451-SRN-HB Document 4694 Filed 11/07/18 Page 1 of 1


quinn emanuel           trial lawyers | new york
51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100

                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-[7155]

                                                                                                   WRITER’S EMAIL ADDRESS
                                                                                        jenniferbarrett@quinnemanuel.com



November 7, 2018


VIA ECF
Honorable Susan Richard Nelson
United States District Court
District of Minnesota
774 Federal Building
316 N. Robert Street
St. Paul, MN 55101

Re:       In Re: RFC & ResCap Liquidating Trust Litig., No. 13-cv-3451 (SRN/HB) as it relates to
          ResCap Liquidating Trust v. Home Loan Center, Inc., Case No. 14-cv-1716 (SRN/HB)


Your Honor:

        Pursuant to the Court’s instructions, the parties met and conferred last evening regarding
the Court’s proposed final jury instructions and the special verdict form. While the parties have
narrowed the issues in dispute, we were unable to reach agreement. Accordingly, attached
please find the ResCap Liquidating Trust’s (the “Trust”) suggested modifications to the closing
jury instructions and the Trust’s proposed special verdict form. We look forward to discussing
these issues with the Court at the charge conference this morning.

Respectfully submitted,

/s/Jennifer J. Barrett

Jennifer J. Barrett




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
      LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS
